ON PETITIONS FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(April 24, 1989)
Marathon’s petition for rehearing and rehearing en banc is denied.
ODECO’s petition for rehearing to increase its award is denied. Prior to trial, TETCO settled its claim against ODECO, Faustug, and Continental for $9.5 million, assigning to these companies its remaining rights against McMoRan, Chance, and Arthur Levy.
*1230Ordinarily, ODECO s payment in pretrial settlement, if reasonable, would be the measure of its losses and liabilities, and McMoRan, as indemnitor, would be obliged to indemnify ODECO for that amount. ODECO’s payment to TETCO, however, not only settled TETCO’s claim against ODECO, but was the consideration for TETCO’s assignment to ODECO of claims against McMoRan and Chance. ODECO thus acquired TETCO’s right to recover a portion of McMoRan’s and Chance’s liability for damaging TETCO’s pipeline. Neither the agreement nor any information in the record gives us any basis to determine what portion of ODECO’s settlement with TETCO represents its own liability for damaging TETCO’s pipeline and what amount represents the value of the right to pursue TETCO’s claim against non-settling tortfeasors. We, therefore, hold that McMoRan’s indemnification of ODECO amounts to $961,712.67, ODECO’s liability as determined by the district court.
McMoRan’s application for rehearing and ODECO’s application for rehearing to award it attorney’s fees, costs, and expenses having been considered, the court’s original opinion is modified as follows.*
The Petitions for Rehearing are DENIED and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Federal Rules of Appellate Procedure and Local Rule 35) the Suggestion for Rehearing En Banc is DENIED.

 Modifications have been incorporated in text of opinion.